DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The steps of “correlating differences among the sets of triaxial resistivities with a compaction-dependent property determined for one or more borehole depths; generating a depth-dependent laminate resistivity model based on said correlating; and determining a formation property by processing the sets of triaxial resistivities using a formation tensor model that incorporates the depth-dependent laminate resistivity model” are considered to be directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship of generating a depth-dependent laminate resistivity model and formation tensor model and processing resistivity data.


Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “measuring, using a resistivity tool, a set of triaxial resistivities at each of a plurality of borehole depths”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Claim 12 is directed to an abstract idea for the same rationales as claim 1.
The additional elements of “a processor” and “a machine-readable medium having program code executable by the processor” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more 
Dependent claims 13-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim 19 is directed to an abstract idea for the same rationales as claim 1.
The additional elements of “a processor” and “a machine-readable medium having program code executable by the processor” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).

Dependent claim 20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.


				
                                                       Examiner Notes
3.	Claims 1-20 would allowed if the 35 USC 101 made above is overcome.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Mollison et al. (Patent No. US 6,470,274) teaches a method of determining water saturation using the Patchett-Herrick model is depicted. The method accounts for the distribution of shale and water in a reservoir including laminated shaly sands using vertical and horizontal conductivities derived from multi-component induction data. Along with an induction logging tool, data is acquired using a borehole resistivity imaging tool. The data from the borehole resistivity imaging tool give measurements of the dip angle of the reservoir, and the resistivity and thickness of the layers on a fine scale. A tensor petrophysical model determines the laminar shale volume and laminar sand conductivity from vertical and horizontal conductivities derived from the log data. The volume of dispersed shale, the total and effective porosities of the laminar sand fraction as well as the effects of clay-bound water in the formation are determined. Using a logging tool to perform measurements of induction signals along and perpendicular to the axis of the instrument as well as cross-component signals. These measurements are processed to give a "horizontal" and "vertical" resistivity at each depth in the borehole. Water resistivity Rw is determined. Using the value of Rw and a measured value of porosity Φ and Vsh, the quantities B and Qv are determined using a relationship given by Juhasz. These, together with the values of Rw. enable the determination of             
                
                    
                        F
                    
                    
                        h
                        o
                        r
                        z
                    
                    
                        +
                    
                
            
         and             
                
                    
                        F
                    
                    
                        v
                        e
                        r
                        t
                    
                    
                        *
                    
                
            
         using             
                
                    
                        R
                    
                    
                        t
                        v
                        e
                        r
                        t
                    
                
            
         and             
                
                    
                        R
                    
                    
                        t
                        h
                        o
                        r
                        z
                        t
                    
                
            
         and an assumed shale anisotropy factor             
                
                    
                        λ
                    
                    
                        s
                        h
                    
                
            
         substituted in equation (9) to give the value of             
                
                    
                        A
                    
                    
                        w
                    
                
            
        . By substituting this value of            
                
                    
                        A
                    
                    
                        w
                    
                
            
         in equation (5) along with values for B,             
                
                    
                        Q
                    
                    
                        v
                    
                
            
         and Rw, the water saturation Sw is obtained, but fails to anticipate or render obvious a method for determining formation properties, the method including the steps of: correlating differences among the sets of triaxial resistivities with a compaction-dependent property determined for one or more borehole depths; generating a depth-dependent laminate resistivity model based on said correlating; and determining a formation property by processing the sets of triaxial resistivities using a formation tensor model that incorporates the depth-dependent laminate resistivity model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Hou [‘874] discloses system, method, and computer program products for evaluating sand-resistivity and/or sand-conductivity, as well as saturation in laminated shale-sand formations with biaxial anisotropy (BA) in resistivity. The method determines sand resistivity (            
                
                    
                        R
                    
                    
                        s
                        d
                    
                
            
        ) of the laminated shale-sand formation directly from triaxial resistivities (            
                
                    
                        R
                    
                    
                        x
                    
                
            
        ,             
                
                    
                        R
                    
                    
                        s
                        d
                    
                
                ,
                 
                
                    
                        R
                    
                    
                        y
                    
                
            
        , and             
                
                    
                        R
                    
                    
                        z
                    
                
            
        ) of the laminated shale-sand formation based on a bimodal model with BA anisotropy. In another embodiment, the method determines sand resistivity (            
                
                    
                        R
                    
                    
                        s
                        d
                    
                
            
        ) directly based on a bimodal model with transverse isotropy (TI) anisotropy using the triaxial resistivities, horizontal resistivity, and vertical resistivity (            
                
                    
                        R
                    
                    
                        s
                        d
                    
                
                ,
                 
                
                    
                        R
                    
                    
                        y
                    
                
            
        ,             
                
                    
                        R
                    
                    
                        z
                    
                
                ,
                 
                 
                
                    
                        R
                    
                    
                        h
                    
                
            
        , and             
                
                    
                        R
                    
                    
                        v
                        h
                    
                
            
        ). the 
Ewe e al. [‘336] disclose a method using a formation model that efficiently provides enhanced inversion accuracy by accounting for anisotropic formation permittivity. With such accounting, the inversion can be performed using measurements at a single frequency, though some embodiments employ single-frequency inversion at each of multiple measurement frequencies to obtain a dispersion curve for the formation, and still other embodiments employ simultaneous multi-frequency, multi-component inversion while accounting for anisotropic formation permittivity. The inversion parameters include formation dip, anisotropic resistivity (            
                
                    
                        R
                    
                    
                        h
                    
                
            
        ,             
                
                    
                        R
                    
                    
                        v
                    
                
            
        ), and anisotropic permittivity             
                (
                
                    
                        ∈
                    
                    
                        h
                    
                
            
        ,             
                
                    
                        ∈
                    
                    
                        v
                    
                
            
        ), enabling fluid saturations and rock types to be determined even in the presence of anomalies such as pyrite deposits and other sources of Maxwell-Wagner polarization.
Hagiwara [‘930] discloses a method for determining the anisotropic properties of subterranean formations. A first method of determining the horizontal resistivity, the vertical resistivity, and the anisotropy coefficient of a subterranean formation by means of an induction type logging tool positioned in a deviated borehole within the subterranean formation. A predetermined relationship between the proportionality constant, the phase shift derived resistivity, the attenuation derived resistivity, the horizontal resistivity, the vertical resistivity, and the anisotropy coefficient is then generated and stored in the memory of a programmed central processing unit. During an induction logging operation, the phase shift derived resistivity and attenuation derived resistivity are then received and processed by the programmed central processing unit in accordance with the 

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857